DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,564,425 B2. The instant application claims are anticipated in every aspect than the patent claims and therefore obvious variants thereof. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11, and 20 are anticipated by claims 1 and 10, 14 and 10, and 20 and 10 of the patent, respectively. Dependent claims 2-10 and 12-19 are rejected for at least their dependency on rejected independent claims 1, 11 and 20.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,106,037 B2. The instant application claims are anticipated in every aspect than the patent claims and therefore obvious variants thereof. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11, and 20 are anticipated by claims 1 and 11, 12 and 11, and 20 and 11 of the patent, respectively. Dependent claims 2-10 and 12-19 are rejected for at least their dependency on rejected independent claims 1, 11 and 20.

USPN 10,564,425 B2
USPN 11,106,037 B2
Instant Application 17/443192
1. A method comprising: displaying, by a computing device, a first portion of a circular video that was captured in a circular video format, the first portion comprising of an area of the circular video that fits in a display area of the computing device and excluding an area of the circular video that does not fit in the display area of the computing device; 

detecting, by the computing device, movement of the computing device during playback of the first portion of the circular video; 

receiving, by a computing device, movement data from one or more sensors of the computing device; 
analyzing, by the computing device, the movement data to determine a direction of movement; 
calculating a rotation of the display of the first portion of the circular video based on the direction of movement; and 



causing the display of the first portion of the circular video to slide in a direction opposite to the direction of movement up to an edge of a predefined region, the predefined region being larger than the display area of the computing device and smaller than the circular video, to display a second portion of the circular video, the second portion comprising an area of the circular video including a sub-portion of the first portion of the circular video and an area that was not visible in the first portion of the circular video.

10. The method of claim 1, wherein the first portion of the circular video slides at a decelerating rate as it moves out towards an edge of the circular video and slides at a constant rate as it moves toward a center portion of the circular video.

1. A method comprising: displaying, by a computing device, only a center portion of a video in a display area of the computing device; 










detecting, by the computing device, movement of the computing device during playback of the center portion of the video; 









calculating a rotation amount of the display of the center portion of the video based on a direction of the movement of the computing device during playback of the center portion of the video; and 

causing the display of the center portion of the video to slide by the rotation amount in a direction opposite to the direction of movement up to an edge of a predefined region, the predefined region being larger than the display area of the computing device and smaller than the video, to reveal a portion of the video that was not previously visible in the display of the center portion and to display less of the displayed center portion of the video.





11. The method of claim 1, the center portion of the video slides at a decelerating rate as it moves out to the edge of the predefined region and moves at a constant rate when it re-centers to display the center portion of the video.
1. A method comprising: displaying, by a computing device, a center portion of a video in a display area of the computing device; 










detecting, by the computing device, movement of the computing device during playback of the center portion of the video; 









calculating a rotation amount of the display of the center portion of the video based on a direction of the movement of the computing device during playback of the center portion of the video; and 

causing the display of the center portion of the video to slide by the rotation amount in a direction opposite to the direction of movement up to an edge of a predefined region, 














wherein the video slides at a decelerating rate as it moves out to the edge of the predefined region and moves at a constant rate when it re-centers to display the center portion of the video.
9. The method of claim 1, wherein the first portion of the circular video comprise a media overlay, and wherein the media overlay rotates with the first portion of the circular video when the display of the first portion of the circular video is rotated relative to the direction of movement.






























2. The method of claim 1, wherein the one or more sensors comprise at least one or an accelerometer sensor, a gyroscope sensor, and a gravity sensor.

3. The method of claim 1, wherein the movement data is received from an accelerometer sensor and wherein the movement data comprises the computing device's orientation including the rotation of the computing device's axes relative to the downward force of gravity.

4. The method of claim 3, wherein the computing device's orientation further comprises the computing device's rotation around its z-axis directed away from the display area of the computing device.

5. The method of claim 1, wherein the movement data is received from an accelerometer sensor and a gyroscope sensor, and the method further comprises: determining that the computing device is held in a flat orientation; and calculating the rotation of the display of the first portion of the circular video based on the movement data from the gyroscope sensor.

6. The method of claim 1, wherein the movement data is received from an accelerometer sensor and a gyroscope sensor, and the method further comprises: determining that the computing device is held in a nearly flat orientation; and calculating the rotation of the display of the first portion of the circular video based on the movement data from both the accelerometer sensor and the gyroscope sensor.

7. The method of claim 1, wherein the circular video was originally captured using a circular wide angle lens.

8. The method of claim 1, further comprising: receiving pinch gesture data from the computing device operating system; analyzing the pinch gesture data to determine a pinch scale and a pinch velocity; calculating a display size of the circular video based on the pinch scale and pinch velocity; and causing the circular video to display based on the display size.

11. The method of claim 1, wherein the first portion of the circular video slides following a quadratic curve when sliding out from a center of the circular video and follows a linear curve when moving towards the center of the circular video.

12. The method of claim 1, wherein the first portion of the circular video slides at a rate of a specified radians per second.

13. The method of claim 1, wherein the size of the predefined region is determined based on a diameter of the circular video.

14. A computing device comprising: a processor; and a computer readable medium coupled with the processor, the computer readable medium comprising instructions stored thereon that are executable by the processor to cause a computing device to perform operations comprising: displaying a first portion of a circular video that was captured in a circular video format, the first portion comprising of an area of the circular video that fits in a display area of the computing device and excluding an area of the circular video that does not fit in the display area of the computing device; detecting movement of the computing device during playback of the first portion of the circular video; receiving movement data from one or more sensors of the computing device; analyzing the movement data to determine a direction of movement; calculating a rotation of the display of the first portion of the circular video based on the direction of movement; and causing the display of the first portion of the circular video to slide in a direction opposite to the direction of movement up to an edge of a predefined region, the predefined region being larger than the display area of the computing device and smaller than the circular video, to display a second portion of the circular video, the second portion comprising an area of the circular video including a sub-portion of the first portion of the circular video and an area that was not visible in the first portion of the circular video.

15. The computing device of claim 14, wherein the movement data is received from an accelerometer sensor and wherein the movement data comprises the computing device's orientation including the rotation of the computing device's axes relative to the downward force of gravity, and wherein the computing device's orientation further comprises the computing device's rotation around its z-axis directed away from the display of the computing device.

16. The computing device of claim 14, wherein the movement data is received from an accelerometer sensor and a gyroscope sensor, and the operations further comprise: determining that the computing device is held in a flat orientation; and calculating the rotation of the display of the first portion of the circular video based on the movement data from the gyroscope sensor or calculating the rotation of the display of the first portion of the circular video based on the movement data from both the accelerometer sensor and the gyroscope sensor.

17. The computing device of claim 14, wherein the movement data is received from a gyroscope sensor, and the operations further comprise: determining that the computing device is held in a nearly flat orientation; and calculating the rotation of the display of the first portion of the circular video based on the movement data from the gyroscope sensor.

18. The computing device of claim 14, wherein the circular video was originally captured using a circular wide angle lens.

19. The computing device of claim 14, the operations further comprising: receiving pinch gesture data from the computing device operating system; analyzing the pinch gesture data to determine a pinch scale and a pinch velocity; calculating a display size of the circular video based on the pinch scale and pinch velocity; and causing the circular video to display based on the display size.

20. A non-transitory computer readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: displaying a first portion of a circular video that was captured in a circular video format, the first portion comprising of an area of the circular video that fits in a display area of the computing device and excluding an area of the circular video that does not fit in the display area of the computing device; detecting movement of computing device during playback of the first portion of the circular video; receiving movement data from one or more sensors of the computing device; analyzing the movement data to determine a direction of movement; calculating a rotation of the display of the first portion of the circular video based on the direction of movement; and causing the display of the first portion of the circular video to slide in a direction opposite to the direction of movement up to an edge of a predefined region, the predefined region being larger than the display area of the computing device and smaller than the circular video, to display a second portion of the circular video, the second portion comprising an area of the circular video including a sub-portion of the first portion of the circular video and an area that was not visible in the first portion of the circular video.
2. The method of claim 1, wherein the center portion of the video comprises a media overlay.

3. The method of claim 2, wherein the media overlay rotates with the center portion of the video when the display of the center portion of the video slides in a direction relative to the direction of movement.

4. The method of claim 2, wherein the media overlay comprises text, a sticker, a special effect, or a geo-filter.

5. The method of claim 2, wherein the media overlay was added to the video after creation of the video.

6. The method of claim 1, wherein before calculating the rotation amount of the display of the center portion of the video based on a direction of movement of the computing device during playback of the center portion of the video, the method comprises: receiving movement data from one or more sensors of the computing device; and analyzing the movement data to determine the direction of movement.

7. The method of claim 6, wherein the one or more sensors comprise at least one of an accelerometer sensor, a gyroscope sensor, or a gravity sensor.

8. The method of claim 6, wherein the movement data is received from an accelerometer sensor and wherein the movement data comprises the computing device's orientation including the rotation of the computing device's axes relative to the downward force of gravity.

9. The method of claim 8, wherein the computing device's orientation further comprises the computing device's rotation around its z-axis directed away from the display area of the computing device.

10. The method of claim 1, wherein calculating a rotational amount comprises calculated a number of degrees of rotation on a Z axis from a gyroscope of the computing device and causing the center portion of the video to slide in by the rotation amount in the direction opposite to the direction of movement comprises causing the center portion to slide the calculated number of degrees in the direction opposite the direction of movement.

12. A computing device comprising a memory that stores instructions; and one or more processors configured by the instructions to perform operations comprising: displaying only a center portion of a video in a display area of the computing device; detecting movement of the computing device during playback of the center portion of the video; calculating a rotation amount of the display of the center portion of the video based on a direction of the movement of the computing device during playback of the center portion of the video; and causing the display of the center portion of the video to slide by the rotation amount in a direction opposite to the direction of movement up to an edge of a predefined region, the predefined region being larger than the display area of the computing device and smaller than the video, to reveal a portion of the video that was not previously visible in the display of the center portion and to display less of the displayed center portion of the video.

13. The computing device of claim 12, wherein the center portion of the video comprises a media overlay.

14. The computing device of claim 13, wherein the media overlay rotates with the center portion of the video when the display of the center portion of the video slides in a direction relative to the direction of movement.

15. The computing device of claim 13, wherein the media overlay comprises text, a sticker, a special effect, or a geo-filter.

16. The computing device of claim 13, wherein the media overlay was added to the video after creation of the video.

17. The computing device of claim 12, wherein before calculating the rotation amount of the display of the center portion of the video based on a direction of movement of the computing device during playback of the center portion of the video, the operations comprise receiving movement data from one or more sensors of the computing device; and analyzing the movement data to determine the direction of movement.

18. The computing device of claim 17, wherein the one or more sensors comprise at least one of an accelerometer sensor, a gyroscope sensor, or a gravity sensor.

19. The computing device of claim 17, wherein the movement data is received from an accelerometer sensor and wherein the movement data comprises the computing device's orientation including the rotation of the computing device's axes relative to the downward force of gravity and wherein the computing device's orientation further comprises the computing device's rotation around its z-axis directed away from the display area of the computing device.

20. A non-transitory computer readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: displaying only a center portion of a video in a display area of the computing device; detecting movement of the computing device during playback of the center portion of the video; calculating a rotation amount of the display of the center portion of the video based on a direction of the movement of the computing device during playback of the center portion of the video; and causing the display of the center portion of the video to slide by the rotation amount in a direction opposite to the direction of movement up to an edge of a predefined region, the predefined region being larger than the display area of the computing device and smaller than the video, to reveal a portion of the video that was not previously visible in the display of the center portion and to display less of the displayed center portion of the video.
2. The method of claim 1, wherein the center portion of the video comprises a media overlay.

3. The method of claim 2, wherein the media overlay rotates with the center portion of the video when the display of the center portion of the video slides in a direction relative to the direction of movement.

4. The method of claim 2, wherein the media overlay comprises text, a sticker, a special effect, or a geo-filter.

5. The method of claim 2, wherein the media overlay was added to the video after creation of the video.

6. The method of claim 1, wherein before calculating the rotation amount of the display of the center portion of the video based on a direction of movement of the computing device during playback of the center portion of the video, the method comprises: receiving movement data from one or more sensors of the computing device; and analyzing the movement data to determine the direction of movement.

7. The method of claim 6, wherein the one or more sensors comprise at least one of an accelerometer sensor, a gyroscope sensor, or a gravity sensor.

8. The method of claim 6, wherein the movement data is received from an accelerometer sensor and wherein the movement data comprises the computing device's orientation including the rotation of the computing device's axes relative to the downward force of gravity.

9. The method of claim 8, wherein the computing device's orientation further comprises the computing device's rotation around its z-axis directed away from the display area of the computing device.

10. The method of claim 1, wherein calculating a rotational amount comprises calculated a number of degrees of rotation on a Z axis from a gyroscope of the computing device and causing the center portion of the video to slide in by the rotation amount in the direction opposite to the direction of movement comprises causing the center portion to slide the calculated number of degrees in the direction opposite the direction of movement.

11. A computing device comprising: a memory that stores instructions; and one or more processors configured by the instructions to perform operations comprising: displaying a center portion of a video in a display area of the computing device; detecting movement of the computing device during playback of the center portion of the video; calculating a rotation amount of the display of the center portion of the video based on a direction of the movement of the computing device during playback of the center portion of the video; and causing the display of the center portion of the video to slide by the rotation amount in a direction opposite to the direction of movement up to an edge of a predefined region, wherein the video slides at a decelerating rate as it moves out to the edge of the predefined region and moves at a constant rate when it re-centers to display the center portion of the video.



12. The computing device of claim 11, wherein the center portion of the video comprises a media overlay.

13. The computing device of claim 12, wherein the media overlay rotates with the center portion of the video when the display of the center portion of the video slides in a direction relative to the direction of movement.

14. The computing device of claim 12, wherein the media overlay comprises text, a sticker, a special effect, or a geo-filter.

15. The computing device of claim 12, wherein the media overlay was added to the video after creation of the video.

16. The computing device of claim 11, wherein before calculating the rotation amount of the display of the center portion of the video based on a direction of movement of the computing device during playback of the center portion of the video, the operations comprise receiving movement data from one or more sensors of the computing device; and analyzing the movement data to determine the direction of movement.

17. The computing device of claim 16, wherein the one or more sensors comprise at least one of an accelerometer sensor, a gyroscope sensor, or a gravity sensor.

18. The computing device of claim 16, wherein the movement data is received from an accelerometer sensor and wherein the movement data comprises the computing device's orientation including the rotation of the computing device's axes relative to the downward force of gravity and wherein the computing device's orientation further comprises the computing device's rotation around its z-axis directed away from the display area of the computing device.


20. A non-transitory computer readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: displaying a center portion of a video in a display area of the computing device; detecting movement of the computing device during playback of the center portion of the video; calculating a rotation amount of the display of the center portion of the video based on a direction of the movement of the computing device during playback of the center portion of the video; and causing the display of the center portion of the video to slide by the rotation amount in a direction opposite to the direction of movement up to an edge of a predefined region, wherein the video slides at a decelerating rate as it moves out to the edge of the predefined region and moves at a constant rate when it re-centers to display the center portion of the video.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        10/5/22

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623